Citation Nr: 1525581	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  11-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial, compensable rating for residuals of a right ring finger injury.

2.  Entitlement to an initial, compensable rating for residuals of hepatitis A.

3.  Entitlement to an initial, compensable rating for dermatophytosis.

4.  Entitlement to service connection for a back injury.

5.  Entitlement to service connection for traumatic brain injury (TBI).

6.  Entitlement to service connection for a lung disorder.

7.  Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.

8.  Entitlement to service connection for neuropathy of the right upper extremity.

9.  Entitlement to service connection for neuropathy of the left upper extremity.

10.  Entitlement to service connection for neuropathy of the right lower extremity, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

11.  Entitlement to service connection for neuropathy of the right lower extremity, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus.

12.  Entitlement to service connection for a disability claimed as hyper-allergic reactions, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from May 2009 and May 2011 rating decisions by the Montgomery RO (hereinafter agency of original jurisdiction (AOJ)).

In the May 2009 rating decision, the AOJ granted service connection for right ring finger disability and assigned an initial, 0 percent (noncompensable) rating, effective January 14, 2008; granted service connection for history of hepatitis and assigned an initial, noncompensable rating, effective January 14, 2008; granted service connection for dermatophytosis of the left hand and assigned an initial, noncompensable rating, effective January 14, 2008; and denied service connection claims for residuals of a back injury, posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, residuals of TBI, a lung condition and kidney problems.

In March 2010, the Veteran filed a notice of disagreement (NOD) with the initial ratings assigned for the right ring finger disability, hepatitis and dermatophytosis of the left hand and the denials of service connection for residuals of a back injury, bilateral hearing loss, tinnitus, a lung condition, TBI and PTSD.

The May 2011 AOJ rating decision granted service connection for type II diabetes mellitus, and assigned an initial 20 percent rating, effective November 22, 2010; and denied service connection claims for IHD (claimed as heart and circulatory problems with rapid heartbeat, shortness of breath and pain in the left arm), claimed as due to Agent Orange exposure; neuropathy of the right and left upper extremities, neuropathy of the right and left lower extremities, and a claim phrased as hyper-allergic reactions, also claimed as due to Agent Orange exposure.

In August 2011, the Veteran filed an NOD with the respect to the May 2011 denials of service connection for IHD, neuropathy of the right and left upper extremities, neuropathy of the right and left lower extremities and hyper-allergic reactions.

A November 2011 AOJ rating decision awarded service connection for PTSD, bilateral hearing loss and tinnitus and assigned initial ratings and effective dates of award.  This full grant of benefits terminated the initiated appeal as to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

Also in November 2011, the AOJ furnished the Veteran a statement of the case (SOC) pertaining to the initial rating assigned for the right ring finger disability, hepatitis and dermatophytosis of the left hand and the denials of service connection for residuals of a back injury, a lung condition and TBI.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In November 2013, the AOJ furnished the Veteran an SOC pertaining to the denials of service connection for IHD, neuropathy of the right and left upper extremities, neuropathy of the right and left lower extremities and hyper-allergic reactions.  In December 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

In January 2015, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  At that time, the undersigned held the record open for a 60-day period to allow the Veteran to submit additional evidence for inclusion in the record.  In March 2015, the Veteran submitted additional evidence and waived AOJ consideration of this evidence in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

Because the Veteran has disagreed with the initial ratings assigned following the awards of service connection for residuals of a right ring finger injury, hepatitis and dermatophytosis of the left hand, the Board has characterized these claims in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

The Board observes that the AOJ initially awarded service connection for history of hepatitis.  The rating criteria for evaluating diseases of the digestive system recognize several different forms of hepatitis infections.  See, e.g., 38 C.F.R. § 4.114, Diagnostic Codes (DCs) 7345, 7354.  A February 2014 VA examination clarified that the Veteran incurred an hepatitis A infection during service.  The Board, therefore, has clarified the form of service-connected hepatitis on the title page for adjudication purposes.

Similarly, although the AOJ characterized the Veteran's service-connected skin disorder as dermatophytosis of the "left hand."  In this case, the Veteran alleges that he manifests this skin disorder on other body parts.  He is service-connected for dermatophytosis wherever situated on the body, although this skin disease may be separately named according the body part affected.  See 38 C.F.R. § 4.118, DC 7813 (2014).  The Board has rephrased the issue as entitlement to an increased rating for dermatophytosis to ensure that all body parts affected by this skin disease are evaluated.

The Board next observes that the Veteran's original paper claims file has been lost, and the current electronic record is a rebuilt file.  As such, this appeal has been process utilizing the  Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  

The Board's disposition of the service connection claims for TBI, a lung disorder, left upper extremity peripheral neuropathy and right upper extremity peripheral neuropathy are set forth below.  The remaining claims are addressed in the REMAND following the order; these matters are being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required


FINDING OF FACT

During the January 26, 2015, Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the claims of entitlement to service connection for residuals of TBI, a lung disorder, peripheral neuropathy of the right  upper extremity and peripheral neuropathy of the left upper extremity.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal with respect to the claim for service connection for TBI are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of appeal with respect to the claim for service connection for a lung disorder are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of appeal with respect to the claim for service connection for peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of appeal with respect to the claim for service connection for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

During the January 26, 2015, Board hearing, prior to the issuance of an appellate decision, the Veteran withdrew from appeal the claims of entitlement to service connection for residuals of TBI, a lung disorder, peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these matters, and they must be dismissed.


ORDER

The appeal as to the denial of service connection for TBI is dismissed.

The appeal as to the denial of service connection for a lung disorder is dismissed.

The appeal as to the denial of service connection for peripheral neuropathy of the right upper extremity is dismissed.

The appeal as to the denial of service connection for peripheral neuropathy of the left upper extremity is dismissed.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining issues on appeal is warranted.

As noted in the Introduction, the record on appeal has been rebuilt.  The available service treatment records (STRs) appear to have been provided by the Veteran, and it is clear from the record that all of the Veteran's STRs have not been associated with the claims folder.  The AOJ has conducted a direct search for any available records from Martin Army Community Medical Center at Fort Benning.  In January 2009, this facility informed the AOJ that no records of the Veteran's treatment existed.

In August 2008, the AOJ initiated a request for STRs and service personnel records (SPRs) with the National Personnel Records Center (NPRC).  See Request for Information dated August 18, 2008.  There is no clear indication in the record that STRs and SPRs were received from the NPRC and/or that the NPRC indicated that such records are available.  Thus, the Board finds that an additional records request must be submitted to the NPRC for all available STRs and SPRs.

The Board next notes that VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

With respect to the service connection claim for a back disability, the Veteran alleges incurring a chronic low back disability in service.  His available STRs reflect a history of back trauma on July 7, 1968 wherein he fell down some steps.  At that time, an x-ray examination was interpreted as within normal limits (WNL).  A March 1969 hospitalization record included the Veteran's report of a back injury during basic training with "low back pain which had been recurrent for the last 10 months."  It was noted that x-ray examination showed spina bifida occulta at S1, and it was felt that in all likelihood the Veteran had mechanical low back pain.

Post-service, a February 1974 private medical record reflects that the Veteran incurred a possible flank strain.  A March 1976 private hospitalization record noted that the Veteran incurred a back injury at work in February 1976, wherein he fell backward and struck his back.  He had been working as an iron worker.  He was diagnosed with lumbosacral back pain syndrome and possible herniated nucleus pulposus.  An April 1988 Office of Inspector General report from the Tennessee Valley Authority (TVA) reports additional back injuries suffered by the Veteran.

Here, the Veteran's STRs reflect a history of back injury with report of recurrent back pain.  He alleges recurrent/persistent symptoms since service.  Accordingly, the Board finds that examination to obtain appropriate medical opinion-based on fully consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to resolve the claim for service connection on the merits.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83

With respect to the service connection claim for IHD, the record reflects that the Veteran served in Vietnam during the Vietnam Era.  Thus, he is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  VA regulations provide that presumptive service connection is warranted for IHD (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) due to herbicide exposure. 

The Veteran was afforded VA IHD examination in March 2011.  The VA examiner found that the Veteran did not manifest IHD.  This examiner did not discuss, however, the results from a February 2007 private stress test which was interpreted as showing moderate inferolateral ischemia.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that additional examination, based upon review of the February 2007 stress test results, is necessary to determine whether the Veteran manifests IHD.

With respect to the service connection claims for peripheral neuropathy of the right and left lower extremities, the Board observes that the Veteran is service-connected for type II diabetes mellitus.  A February 2011 VA diabetes mellitus examination report answered "Yes" as to whether the Veteran manifested peripheral neuropathy, and noted abnormal findings for the peroneal nerve distribution in both lower extremities.  However, the Veteran's VA clinic records reflect a history of low back disability with radicular pain in the L4 distribution and also reflect assessments of uncomplicated type II diabetes mellitus.  There is no clear diagnosis of peripheral neuropathy.

In April 2014, a QTC physician indicated that there was no evidence of peripheral neuropathy (PN) in the claims file,  and, thus, found that there was no evidence of peripheral neuropathy which had manifested in service or within one year of service for herbicide presumptive service connection purposes.  

On this record, the Board finds that clarifying medical opinion is necessary to determine whether the Veteran manifests peripheral neuropathy of the right and/or left lower extremities as secondary to his service-connected diabetes mellitus.

With respect to the Veteran's right ring finger disability, the Veteran has a history of incurring a transverse fracture (fx) of the mid-shaft of the right 4th metacarpal during service in 1969.  The AOJ has rated this disability as noncompensable under DC 5230.  The applicable diagnostic codes (DC 5227 and 5230) provide for only a noncompensable rating, even when there is ankylosis of the joint.  

The Board observes that the provisions of 38 C.F.R. § 4.59 establish that a veteran is entitled to "at least the minimum compensable rating for the joint" for such symptomatology as pain that limits motion to a noncompensable degree.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, the applicable diagnostic codes (DC 5227 and 5230) provide for only a noncompensable rating, even when there is ankylosis of the joint.  If a veteran is receiving the maximum disability rating allowable for a particular disorder, the Board does not have to consider whether he is entitled to a higher disability rating because of functional loss under §§ 4.40 and 4.45.  Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Moreover, in Johnston, the Court indicated that where the veteran is in receipt of the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis, the cited regulations are not for application.  Id. at 84-85 (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because a higher schedular rating required ankylosis).

Nonetheless, during his January 2015 hearing, the Veteran testified that prolonged use of his right ring finger affected the functioning of his pointer finger, which tended to lock and draw down.  He described having to manipulate his fingers to undo this effect.  He also reported reduced right hand grip strength when compared to the left. 

The Board observes that the post-service treatment records document the Veteran as having a history of right ring finger stenosing tenosynovitis (trigger finger) symptoms.  See, e.g., Private treatment record dated September 1974.  He has been given impressions of tenosynovitis involving the flexor tendons of the right 4th metacarpal and pain due to angulation of the metacarpal.  The April 2012 VA examination described the Veteran's right hand grip as 4/5 in strength compared to 5/5 strength on the left.  

In light of the Veteran's testimony and the historical record of treatment and complaints, the Board finds that further examination is warranted to identify all residuals of the Veteran's service-connected right ring finger disability, including the effects, if any, of the other digits in his right hand and his overall right hand use. 

With respect to the skin disorder claim, the Veteran is service-connected for dermatophytosis which affects his left hand.  He has described a history of recurrent blisters on both hands, and similar lesions on his face and chest, which clear and recur every six weeks.  He has otherwise described recurrent scaly skin eruptions with fissuring which are exacerbated by sun exposure or use of soap.

The available STRs describe the Veteran's skin symptoms in service as an eczema eruption of the right posterior thigh (February 1969) and cellulitis of the left hand (September 1969).  The post-service medical records contemporaneous to service discharge describe dry and cracked skin of the left hand (May 1974), blister-like lesions on the fingers (March 1976) and dyshydrosis (March 1985).  The more recent records describe erythematous plaques on the dorsum of both hands with several lichenified areas diagnosed as hand eczema unlikely hand manum.  

The record further reflects that the Veteran has filed a service connection claim for porphyria cutanea tarda (PCT).  He has alleged that his PCT is the same problem as his left hand dermatophytosis, but that the condition is now affecting his face.  See VA Form 21-0820 dated January 2011.  A May 2011 examination report from a private plastic surgeon opined that the Veteran manifested PCT based, in part, upon urine florescence which was almost a pathognomic sign of porphyria.  The examiner stated that the Veteran's PCT was manifested by photosensitivity on his left hand and arm, and identified the Veteran's herbicide exposure as a cause of the PCT.  See generally 38 C.F.R. § 3.309(e) (listing PCT as a disease associated with herbicide exposure for presumptive service connection purposes).

Here, the lay and medical evidence suggests that the Veteran's skin symptoms, which have been service-connected as dermatophytosis, may actually be a manifestation of PCT.  The issue of entitlement to a compensable rating for dermatophytosis, therefore, is inextricably intertwined with the raised service connection claim for PCT.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  To date, however, the AOJ has not formally adjudicated the claim of service connection for PCT.  This issue must be remanded for AOJ adjudication in the first instance. 

However, the Board also observes that the Veteran reports that the skin disorder which has been recurrent since service has spread from his left hand to involvement with his right hand, face and chest.  The Board finds that current examination is necessary to identify the diagnosis of his skin disorder(s) and the current nature and severity of each diagnosed skin disorder.  

Further, the Board notes that a review of the Veteran's VBMS file reveals that, in February 2014, the Veteran underwent VA examination in order to identify the residual disability pertaining to his hepatitis A.  The Virtual VA file reflects that medical and legal documents associated with the Veteran's award of disability benefits with the Social Security Administration was added to the record in January 2014.  This evidence was received by the AOJ after the issuance of the November 2013 supplemental SOC (SSOC) but prior to certification of the appeal to the Board in July 2014.  However, no SSOC addressing this evidence was issued, as required by regulation.  See 38 C.F.R. §§ 19.31, 19.37 (2014).  Under these circumstances, the Board has no alternative but to remand this matter on appeal for AOJ consideration of the additional evidence received, in the first instance, and for issuance of an SSOC reflecting such consideration.  Id.

Finally, the Board defers consideration of the service connection claim for a disability claimed as hyper-allergic reactions pending the receipt of additional records, including the STRs mentioned above.

The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may well result in denial of his claim(s).  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for the Veteran to undergo VA examinations, to ensure that all due process requirements are met, and that the record is complete, in addition to the STRs referenced above, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As regards VA records, the claims file currently includes outpatient treatment records from the Carl Vinson VA Medical Center (VAMC), the Columbia, South Carolina VAMC and the Baldwin Community Based Outpatient Clinic (CBOC) dated through March 19, 2015.  However, more recent records from these facilities may exist.  Additionally, a March 4, 2015 VA treatment record reflects that the Veteran was scheduled for a neurosurgery consultation at the Augusta VAMC on March 19, 2015.  Furthermore, the record reflects that the Veteran has been afforded fee-basis chiropractic treatment at Butler Chiropractic.  Finally, the recently added VA clinic records note that documents such as a "Non VA Neuro" consultation report, a pain management report from Milledgeville and chiropractic records from Butler Chiropractic have been scanned into VistA, but these records are not available for the Board's review.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Carl Vinson VAMC, the Columbia VAMC and the Baldwin CBOC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since March 19, 2015, all available records from the Augusta VAMC and all relevant records located in VistA (including the reported "Non VA Neuro" consultation report, the pain management report from Milledgeville and the chiropractic records from Butler Chiropractic) following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding, pertinent private (non-VA) medical records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the electronic record the  the following records in the possession of a federal agency:

a) the Veteran's complete service treatment records and service personnel records;

b) all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Carl Vinson VAMC, the Columbia VAMC and the Baldwin CBOC since March 19, 2015;


c) all outstanding, pertinent records of evaluation and/or treatment of the Veteran at the Augusta VAMC; and

d) all relevant records located in VistA (including the
reported "Non VA Neuro" consultation report, pain management report from Milledgeville and chiropractic records from Butler Chiropractic).

Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  
Specifically advise the Veteran of alternative forms of evidence which may supplement missing STRs.

Also, request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private medical records, including those from Butler Chiropractic.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim(s) within the one-year period).
 
3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA spine examination by an appropriate physician.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.

The examiner should clearly identify all diagnosed spine disability(ies).  

Following a review of the claims file, for each diagnosed back disability, the physician  should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current disability of the back had its onset during or is otherwise medically related to in-service injury or disease-to include the documented back injuries during active service.  In doing so, the physician must discuss the significance, if any, of the documented history of back trauma on July 7, 1968 and a March 1969 hospitalization record noting the Veteran's report of a back injury during basic training with "low back pain which had been recurrent for the last 10 months," reporting an x-ray examination finding of spina bifida occulta at S1, and offering an assessment of probable mechanical low back pain.

For the spina bifida occulta noted in service, the physician should indicate whether this diagnosis represents a congenital defect or disease; and, if a defect, whether the condition was subject to superimposed disease or injury, resulting in a current back disability.

In providing each requested opinion, the examiner must consider and discuss all pertinent medical evidence and lay assertions-to include the Veteran's assertions as to the occurrence of in-service injury, and the assertions of the Veteran and his spouse (as reflected in the January 2015 hearing transcript) as to continuity of back symptoms in and since service (which they are competent to assert). 

The physician must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

5.  After all available records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA heart examination by an appropriate physician. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual.  The examination report should reflect full consideration of the Veteran's documented medical history and assertions.

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran manifests IHD (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)?  

In rendering the requested opinion, the physician should specifically comment upon the Veteran's private medical records in 2007 which included a stress test interpreted as showing moderate inferolateral ischemia as well as the findings from a cardiac catheterization report.

The physician must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

6.  After all available records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA peripheral nerves examination by an appropriate physician.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.

Specifically, the physician should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran manifests peripheral neuropathy in the right and/or left lower extremity and, if so, whether such disability 

(a) had its onset during or is otherwise medically related to service, to include herbicide exposure therein; or if not, 

(b) was caused OR is aggravated (worsened beyond natural progression) by service-connected diabetes mellitus.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation.

In addressing the above, the physician should specifically comment upon the February 2011 VA examination report which answered "Yes" as to whether the Veteran manifested peripheral neuropathy in both lower extremities and the VA clinic records noting a history of radicular pain in the L4 distribution.

The physician must provide complete, clearly-stated rationale for the conclusions reached, whether favorable or unfavorable, citing to specific evidence of record, as warranted.

7.  After all available records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected right ring finger disability by an appropriate medical professional.

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.

The examiner must provide a detailed description of any signs and symptoms associated with right ring finger disability.  Specifically, the examiner should consider whether the Veteran's service-connected right ring finger disability affects the functioning of any other digits of the right hand and/or the use of the right hand.  The examiner should take into account the Veteran's initial mode of injury, the history of treatment for possible stenosing tenosynovitis in 1974, his testimony of trigger finger-type symptoms in his adjacent digits, his weakened right hand grip and November 2007 VA clinic assessment of dysesthesias and numbness of the 4th and 5th digits of the right hand in the right C8 distribution.

The examiner should conduct range of motion testing of the right ring finger, and render specific findings with respect to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. 

The examiner should also state whether there is evidence of a gap of one inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible for the right ring finger.  He/she should also indicate whether the Veteran has actual or comparable ankylosis of the right ring finger, and if so, whether any ankylosis (or comparable ankylosis) is favorable or unfavorable. 

Considering all clinical findings and assessments, the examiner should specifically indicate the extent to which the residuals of the Veteran's right ring finger impacts the function of the right hand, to include whether such residuals actually or effectively result in loss of use of the hand.  Additionally, the examiner should indicate whether such residuals result in function comparable to amputation of the right ring finger, and if so, the level at which such amputation would be effective (i.e., with or without metacarpal resection).

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  After all available records and/or responses have been associated with the claims file, arrange for the Veteran to undergo VA examination for evaluation of his service-connected skin disability by an appropriate medical professional.  

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should reflect full consideration of the Veteran's documented medical history and assertions.

All appropriate tests and studies should be accomplished (with all results made available to each requesting physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The examiner should clarify the appropriate diagnosis of the skin disability which manifested in service in light of the entire evidentiary record including the in-service description of eczema eruption of the right posterior thigh (February 1969) and cellulitis of the left hand (September 1969) and the post-service description of cracked skin of the left hand (May 1974), blister-like lesions on the fingers (March 1976), dyshydrosis (March 1985), erythematous plaques on the dorsum of both hands with several lichenified areas diagnosed as hand eczema unlikely hand manum (February 2009), the May 2011 private examiner diagnosis of porphyria cutanea tarda manifested by photosensitivity on the left arm and hand and the Veteran's report of skin involvement on his hands, chest and face.

The examiner should specifically discuss whether the Veteran manifests porphyria cutanea tarda.

The examiner should also describe the current and complete manifestations and extent of the Veteran's service-connected skin disorder, which the Veteran reports as occurring on both hands, the chest and face.  Findings should include: the frequency of the recurrent episodes, the percentage of exposed areas affected, the percentage of entire body affected and any residual scarring.  

In rendering the noted findings/opinion, the physician should consider and discuss all pertinent medical and lay evidence, to include the hearing testimony of the Veteran.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

9.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
10.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for porphyria cutanea tarda.

If the claim for service connection for porphyria cutanea tarda is denied, furnish the Veteran and his representative separate notice of the denial, and afford them the appropriate opportunity to file an NOD with the denial. 

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction over this claim, an NOD, and, after the issuance of an SOC, a timely substantive appeal must be filed.
 
11.  After completing the above, and any other notification or development deemed warranted, readjudicate each claim remaining on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication in the November 2013 SSOC) and legal authority (to include, for each claim for higher rating, consideration of all applicable diagnostic codes, as well as whether staged rating, pursuant to Fenderson (cited above), is appropriate).  

With respect to the initial rating for hepatitis A, the AOJ should discuss whether it is more appropriate to evaluate this disorder under DC 7345 (criteria for various forms of hepatitis excluding hepatitis C) rather than DC 7354 (criteria for hepatitis C (or non-A, non-B hepatitis). 
 
11.  If any benefit for which a timely appeal has been perfected remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


